Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 1 of 33

Exhibit A
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 2 of 33
KONPQUIC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

Wis 19 CR 144 (AKH)
Telephone Conference
MICHOLS ORSINI QUINTERO,

Defendant.

New York, N.Y.
September 23, 2020
11:00 a.m.

Before:
HON. ALVIN K. HELLERSTEIN,

District Judge

APPEARANCES VIA TELEPHONE

AUDREY STRAUSS,
Acting United States Attorney for the
Southern District of New York
BY: AMANDA HOULE
SAMUEL ADELSBERG
Assistant United States Attorneys

LAW OFFICES OF SABRINA P. SHROFF
Attorney for Defendant Orsini Quintero
BY: SABRINA P. SHROFF

CHRISTINE H. CHUNG, PLLC

Attorney for Defendant Mones Coro
BY: CHRISTINE H. CHUNG

ALSO PRESENT: PAULA GOLD, Spanish-Language Interpreter

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

di

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 3 of 33 2

KONPQUIC

(The Court and all parties appearing telephonically)

(Case called).

MS. HOULE: Good morning, your Honor. Amanda Houle
and Samuel Adelsberg for the government.

MS. SHROFF: Good morning, your Honor. For Mr. Orsini
Quintero, Sabrina Shroff.

MS. CHUNG: And good morning, your Honor. It's
Christine Chung on behalf of defendant Victor Mones.

THE COURT: All right. We're all here and,
Mr. Quintero, are you on the line?

THE DEFENDANT: Yes.

THE COURT: I want to hear his voice.

THE DEFENDANT: Yes, here I am.

Did you hear that, your Honor?

THE COURT: Is the interpreter functioning for
Mr. Quintero?

THE INTERPRETER: Yes, your Honor. Paula Gold.

THE COURT: I want to hear your voice, Mr. Quintero.
Are you here?

THE DEFENDANT: Yes, of course. Here I am.

THE COURT: Okay.

THE INTERPRETER: Did you hear that, your Honor?

THE COURT: All right. That's good. Okay.

The first question I wish to ask is, what are the
state of play of the indictments? We have separate indictments

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 4 of 33 3
K9ONPQUIC
against Mr. Orsini Quintero, and we have separate indictments
against others. And I remarked at an earlier conference that
if the government was going to amend to consolidate the
indictments, it should be doing so.

What's the status of that, Ms. Houle?

MS. HOULE: Thank you, your Honor. Mr. Orsini
Quintero is on a separate indictment. He's charged with a
conspiracy offense. It's the same conspiracy offense with
which other defendants are charged.

If your Honor would prefer that we seek a superseding
indictment with Mr. Orsini Quintero joined with the other
defendants, we can endeavor to do that.

THE COURT: I will do so only in connection with your
desire to have a trial. There's no point in having separate
and successive trials if defendants are faced together with a
conspiracy. Although, they may be. The government has to
choose. I just need stability.

So I'd like you to make your decision, Ms. Houle,
whether you will proceed on the indictment against Orsini
Quintero alone, or whether you plan to amend at a later time,
which will cause delay.

MS. HOULE: Your Honor, we don't anticipate that any
other defendant will proceed to trial with Mr. Quintero.

THE COURT: Okay. So that gives me the stability of
the indictment, and we can plan accordingly.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 5 of 33 4
KONPQUIC

I want to make two preliminary findings first. We are
not in court. We are operating virtually and remotely each on
a telephone. Because of the constraints raised by the pandemic

and because of the difficulties of transporting people in jail
to and from the court, and because of the problems of
quarantine after they come to the court, it is a burdensome,
prejudicial and difficult for the defendants to attend court
hearings. Although, if a defendant insists on it, it will be
accommodated.

Secondly, instead of a televised conference, where we
would have to wait on line and wait for a place, the obligation
to move ahead, particularly with a defendant who is presumed
innocent until he's found guilty but is in detention, we should
move ahead as speedily as possible. So if the defendant
consents, we will continue in this fashion. Those are the
requirements of the CARES Act.

Mr. Orsini Quintero, do you consent to work the
proceeding on this telephone?

THE DEFENDANT: Yes.

THE COURT: And is there any objection, Ms. Shroff?

MS. SHROFF: No, not for today's proceeding, your
Honor. Thank you for asking.

THE COURT: All right. If you want an in-person
appearance, we can accommodate you, but you are consenting to
moving ahead today here, yes, Ms. Shroff?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 6 of 33 5
KONPQUIC

MS. SHROFF: Yes, we are, your Honor. I keep muting
and unmuting; that's why there is a delay.

THE COURT: Well, stay on the line. Ms. Houle and
Ms. Shroff, stay on the line because we're going to go back and
Porth.

All right. Does the government have any objection to
proceeding in this fashion?

MS. HOULE: No, your Honor.

THE COURT: All right. We have the consents that are
necessary under the CARES Act, and we will proceed.

The second thing I want to do is to put on the record
a discussion that I had with counsel yesterday. Given the
various letters that have been sent to me, the government's
letter having been under seal, I wanted to have a discussion
with counsel to see what could practically be done, given the
disagreements of proceeding according to procedure.

The government does not wish to have information
relating to this case to be on the public record because of
various legitimate concerns. Defendant wishes to have a public
record and all public disclosures because of various important
needs of the defendant.

I was unable to work out any procedure that is
satisfactory both to defense counsel and to the government, and
so we aborted the discussions we had yesterday. Is that a fair
summary, Ms. Shroff?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 7 of 33 6
KONPQUIC

MS. SHROFF: I believe so, your Honor, but think that
the government has a far narrower request as to what is not
discussed in public. I think the government should be required
to state their position of what is and is not publicly
available.

THE COURT: Those are points you made yesterday, and
we will discuss these today.

MS. SHROFF: All right. And one last point, your
Honor. May I ask how many ex parte submissions the government
has made? I'm only aware of one that was made under seal. To
the extent that the government is filing documents under seal
or ex parte, they are required by Department of Justice
procedures to note that they have made such a filing on ECF.
They have made no such recording on ECF, and I believe that is
violative of the Criminal Rules of Procedure, as well as the
DOJ's own internal guidelines.

THE COURT: I have received, I think, one letter
requesting that it be so ordered under seal. I have not made
any order, and that is why it is not on ECF. But I will order
today that it may be filed under seal and, therefore, it will
appear on ECF.

Am I correct, Ms. Houle?

MS. HOULE: Your Honor, just to be clear, in advance
of the telephone call yesterday with defense counsel, the
government submitted a sealed letter on which Ms. Shroff was

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 8 of 33 7
K9ONPQUIC
copied. As discussed during the call yesterday, the government
agreed to put in a supplemental letter to the court ex parte,
which we did yesterday evening at approximately, I believe it
was, around 9:15 p.m.

THE COURT: Yes, I did receive that as well. I had
mixed them both in my mind together. Both of those letters.

MS. SHROFF: Your Honor, the -—-

THE COURT: Both of those letters will be ordered
filed under seal.

MS. SHROFF: Your Honor, we objected to the government
filing an ex parte letter. Ms. Houle misrepresents what I said
yesterday. I clearly objected to the government's putting -—-

THE COURT: Your objection is noted.

MS. SHROFF: Okay. I also objected to --

THE COURT: The information -—-— the information is of
such quality that, in my opinion, it is necessary for the
safety of people to have it under seal.

MS. SHROFF: Your Honor, it"s not just under seal.
It's ex parte and under seal -—-

THE COURT: It's ex parte and under seal and we will
have that discussion today whether we can compromise that in
some fashion at this point.

MS. SHROFF: Your Honor, the public --

(Indiscernible crosstalk)

THE COURT: Excuse me, Ms. Shroff.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 9 of 33 8
KONPQUIC

MS. SHROFF: The further ——

THE COURT: Excuse me. At this point, I approve the
submission to me of the information ex parte, and I order it to
be filed under seal.

All right --

MS. HOULE: Your Honor?

THE COURT: Now, Ms. Houle and Ms. Shroff —-

MS. SHROFF: Your Honor, I believe someone —-—

THE COURT: Will you stop talking for a minute,

Ms. Shroff, and I'll give you time? If only out of the sake of
politeness, if I'm talking, don't interfere and don't
interrupt. I will give you your opportunity. You will make
every --

MS. SHROFF: Thank you.

THE COURT: -- point you wish to make. Just don't
interrupt.

The second issue I wish to raise, Ms. Houle, is
whether if the information is given to Ms. Shroff for her eyes
only, and if Ms. Shroff agrees to receive the information in
that fashion, subject to her making whatever motions she feels
appropriate, under seal, I will consider ordering you,

Ms. Houle, to give that information to Ms. Shroff.

So first, Ms. Houle will comment, and then Ms. Shroff
will comment.

MS. HOULE: Your Honor, I just want to make sure I

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 10 of 33 9
K9ONPQUIC

understand. Are you referring to providing the ex parte letter
to Ms. Shroff on an attorneys-—eyes-only basis?

THE COURT: I am.

MS. HOULE: Two points in that regard, your Honor.
First is, I think we could provide a version of that with
redactions. I don't think that —-

THE COURT: What would you redact?

MS. HOULE: I don't think that we can turn over to
Ms. Shroff the specifics of the confidential source's medical
situation at this time or the statements made to us by the
confidential source's defense counsel. With those exceptions,
we would turn over the ex parte letter to Ms. Shroff on an
attorneys-—eyes-only basis.

THE COURT: If you would submit to chambers ex parte
identification of that which you wish to redact, I will make a
ruling.

MS. HOULE: We will do so, your Honor.

The second point -—-

THE COURT: And we will conduct -- if necessary, I
will conduct an ex parte proceeding to understand the reasons
for the government's position and inform my ruling.

MS. HOULE: So the second point, your Honor, is -—-

THE COURT: Yes.

MS. HOULE: I apologize.

THE COURT: Go ahead.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 11 of 33 10
KONPQUIC

MS. HOULE: Is that we did have discussions with
Ms. Chung, counsel for Mr. Mones, last night and this evening
by e-mail. We understand that she would like to see the sealed
letter that we provided to the Court, with a copy to
Ms. Shroff, which we will provide to her following this
conference. And any letter that is provided to Ms. Shroff ona
redacted basis, we would propose to also provide to Ms. Chung.

THE COURT: Is there any objection, Ms. Shroff?

MS. SHROFF: No, I don't have any —-

THE COURT: First of all, Ms. Shroff, will you agree
that you will not make public or show anyone else the
information given to you by the government?

MS. SHROFF: Your Honor ——

THE COURT: You may, of course, make any motions you
wish to make, but they will be under seal.

MS. SHROFF: Your Honor, there are two letters, and
I'm assuming the Court is referring to the ex parte letter that
we have not seen?

THE COURT: That's right.

MS. SHROFF: Okay. Thank you, your Honor.

I don't want to speak over you. I do apologize for
having done so before, and I will not do it again.

I do not have any legal objection to the medical
situation of the confidential source being redacted.

I do have an objection, your Honor, of any redaction

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 12 of 33 a
KONPQUIC

of counsel's -- the CS's counsel's statement to the government
being redacted. There is no privilege between the lawyer of
the confidential source and the United States, nor should the
United States be asserting such a privilege in light of the
legal position in which they are, where they have now charged
the confidential source.

For those reasons, your Honor, I do not believe it
would be proper to redact that information and keep it from
defense counsel for either Mr. Orsini or for Mr. Mones Coro.

Again, I reiterate here that both counsel, myself and
Ms. Chung, would agree to any limitations set by the Court in
the first instance, and review it for attorneys eyes only.

Additionally, your Honor, we would also agree to the
Court conducting an in camera examination of the particular
statements made by the CS's defense counsel so that the Court
may properly rule on what basis those statements are being
redacted and kept from us. I note this objection, your Honor,
because this is -—- where we are today is a culmination of
months and months of late Rule 16 production, months and months
of asked for Brady and Giglio material, which we have gotten on
an extremely delayed basis. And I most respectfully ask the
Court to conduct an in camera inspection before allowing the
government to redact those statements. And I --

THE COURT: Well, that's where I -—-

MS. SHROFF: Your Honor ——

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 13 of 33 L2

KONPQUIC

THE COURT: Sorry. That's what I had proposed,
Ms. Shroff --

MS. SHROFF: Okay. Thank you.

THE COURT: -—- that the documents be submitted to me
with the redaction, and I would have an ex parte hearing or an
in camera hearing to go over those redactions, ascertain the
reasons that the government has for the redactions, and make
rulings. If redactions --

MS. HOULE: And, your Honor -- sorry.

THE COURT: If redactions remain, there will be an
opportunity on your part, Ms. Shroff, to make your record with
regard to them. And I'll have to figure out in what way we can
do that record, whether in camera or in the public, but that
will be ahead of us.

MS. CHUNG: Your Honor, it's Christine Chung. I don't
want to interrupt anybody, but I do want to be heard at some
point.

THE COURT: Well, now would be a good time, Ms. Chung.

MS. CHUNG: Okay. Thank you, your Honor. And I share
that one of the times it may have sounded like Ms. Shroff was
interrupting you, your Honor, it had been me. I'm just getting
a little anxious and the delay of the phone is difficult.

THE COURT: Excuse me. I have no anger with anyone.
Ms. Shroff knows that we have had many relationships,
professional relationships, over a long period of time and that

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 14 of 33 13
KONPQUIC
I admire the way that she's zealously represents her clients.

So I have no animus against Ms. Shroff, only
admiration, and the same is true for you, Ms. Chung.

MS. CHUNG: It was a poor word choice on my part, your
Honor. I just wanted to take responsibility.

THE COURT: Let's go over it. Forget about it. We're
finished.

MS. CHUNG: Sure.

THE COURT: You go ahead and tell me your point.

MS. CHUNG: I appreciate, your Honor, that I'm being
folded into these ongoing developments, and I'm speaking
carefully because I'm learning some of this for the first time.
I want to make sure that I understand what has been happening
and what's being proposed, including for reasons of not
burdening the Court.

But I would like to say that my client, Mr. Mones, and
myself, our team have been just as involved in all the
developments about the confidential source. I believe we've
received all the same discovery that Ms. Shroff has.

THE COURT: Ms. Houle, could you confirm that?

Ms. Houle?

MS. HOULE: Yes. That"s correct, your Honor.

THE COURT: Okay. Go ahead. I'm sorry, Ms. Chung.
Go ahead.

MS. CHUNG: That's fine, your Honor. And I did start

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 15 of 33 14
K9ONPQUIC

engaging in discussions with Ms. Houle, after learning for the
first time last night from the government that these
applications had been made.

And so —- and I'm not hearing that there is any legal
reason that I should have been excluded from yesterday's event;
so I'm gratified that Ms. Houle is making the application to, I
think, include me and Mr. Mones on whatever is going to develop
from here on out.

THE COURT: I take it, from what Ms. Houle says, that
she has no objection to giving you whatever information she has
given to Ms. Shroff, nor to include you in any further
discussions regarding the points that she made.

So do you object to my plan to require the government
to give you information subject to the rulings coming up on
redaction in a way that are for your eyes only, not to be
shared with your client or with the public in any way?

MS. CHUNG: Your Honor, I'm fine with receiving the
attorneys-—eyes-—only information in the first instance. I share

Ms. Shroff's concern and objection, based on what I've heard so

far. There may be a greater justification to why Mr. -- well,
sorry, I'll be careful -- the confidential source's attorney's
statements cannot be shared. I also —-

THE COURT: I understand. I understand, but there

will be a proceeding. First step is my examination of that in

camera, and to the extent that you wish to make any motions or

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 16 of 33 1.5
K9ONPQUIC

objections with regard to the procedures, or with regard to the
information ultimately given to you, you can do so, but under
seal.

MS. CHUNG: Your Honor, I have a further request in
that regard, which is that I believe that it's -- and I think
this is consistent with the legal requirements. If your Honor
proceeds on an ex parte basis, or on a basis where not all
information is being shared with the attorneys, I would request
the Court make finding about why that is happening. In other
words, not on the merits of the application, but why it's
necessary to proceed on an ex parte or sealed basis and -—-

THE COURT: The reason is this. The government
believes, for whatever justification it will advance to me,
that it has the right and the duty to make redactions. I'm
holding these procedures in camera because I need to rule
whether this information that the government wishes to redact
should remain private to the government or should be part of
what is extended to you.

I have to do this in camera because if the government
makes these justifications on the public record, the whole
point of the redaction is made academic. And so I make these
findings to justify my having to examine the redactions.

I will find a way to give the reasons to you and to
Ms. Shroff in either a public manner or an in camera manner,
but ultimately, you will know the reasons and what my rulings

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 17 of 33 16
KONPQUIC

are. I've had extensive experience in the freedom of
information context of working in this fashion. It has been
satisfactory, and I believe that counsel have come to trust my
honesty in making public as much as I can make public and
creating a record to justify any private information, and I
will do that here. That's the procedure we'll work under. The
government will --

MS. HOULE: Your Honor ——

THE COURT: Yes?

MS. HOULE: I apologize. I just hope that maybe I can
offer a suggestion -—-

THE COURT: Who is speaking?

MS. HOULE: -- that can could be helpful. I'm sorry.
I apologize. This is Ms. Houle, your Honor.

May I pose one question to Ms. Chung, and then make a
suggestion?

THE COURT: Yes, you may.

MS. HOULE: The question to Ms. Chung is: Ms. Chung,
do you consent to the confidential source's medical record
being redacted from the record?

MS. CHUNG: If I can, I'm going to do two things in
order. I just want to express to the judge that I appreciate
what he has just laid out. I think that it comports with the
principle we all know that whatever can be public, including
the reasons for secrecy, should be public, and I understand the

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 18 of 33 ait
KONPQUIC
procedure he's laying out.

Secondly, as to medical information, I think -—- I
mean, we all understand that medical information is
confidential. I think that, again, to the extent that it can
be made public and it's not endangering anybody and it's not
impairing the privacy rights, the reasons why someone in a
medical condition cannot be -- I'm not going to get into it,
but whatever the next steps are for this person, that is
important because there are many, many circumstances in which
even people with medical conditions move forward in their
proceedings.

So that is something that I think deserves scrutiny,
including from those of us -- including me but not limited to
the defendants or to the co-defendants; so that there is a
testable proposition, and we're not being deprived of
information that bears on the ultimate question here.

THE COURT: I'm aware of those points, and I will
effect your rights to the extent I can.

MS. CHUNG: Thank you, your Honor.

MS. HOULE: Your Honor ——

THE COURT: In the meantime -- in the meantime,
neither Ms. Shroff nor Ms. Chung consent to your redaction of
medical information.

MS. HOULE: I thought Ms. Shroff consented, but if
Ms. Chung doesn't, then I suppose it's irrelevant. In any

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 19 of 33 18
K9ONPQUIC

event, your Honor, we will propose the redactions. I will also
confer with counsel for the confidential source. It may be
that he does not object to that information being shared with
Ms. Shroff and Ms. Chung on an attorneys-eyes-only basis.

THE COURT: Good idea.

MS. HOULE: In which case, I expect that the only
redaction we would propose would be to the medical information.

I just want to note, your Honor, that it's very
possible that the basis for sealing may be alleviated as soon
as by the end of this week, and the government will advise the
Court of any changes promptly and appropriately seek unsealing
if that's the case.

THE COURT: When do you propose to let me see the
redactions?

MS. HOULE: We can send that to your Honor this
afternoon.

THE COURT: That's fine. Okay.

MS. HOULE: That's as long as -—- the only —- I will
just be waiting to hear back from defense counsel from the
confidential source, which I expect we can do quickly, and then
submit the redactions to your Honor.

THE COURT: Okay. And if the confidential source
doesn't mind, there won't be any redactions whatever, right?

MS. HOULE: Your Honor, I will also raise with the
counsel for the confidential source -- yes, your Honor -—-

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 20 of 33 19
KONPQUIC
whether the medical information does continue to need to be
redacted.

THE COURT: Okay. All right. Can we go on to the
next point, counsel?

MS. SHROFF: Your Honor, may I just address the
original point that -—-

THE COURT: Ms. Shroff, is this Ms. Shroff?

MS. SHROFF: Yes, your Honor. This is Ms. Shroff.

May I just address one issue that the Court raised with the
government that I would like to just sort of amplify on, if I
may?

THE COURT: Go ahead.

MS. SHROFF: Okay. So one is, I think that the
government should be asked on this record to update the Court
as to what it is that we are discussing, what information it is
that they want? At least what information that we can share
with both our clients and the public? I think Ms. Houle should
tell us now so that we can —-—

THE COURT: I have the information, Ms. Shroff.

MS. SHROFF: No, but we don't, your Honor. We don't
know what we are allowed to share with our client and the
public.

THE COURT: That's the whole purpose of the procedures
I'm laying out.

MS. SHROFF: But there are some parts that they have

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 21 of 33 20
K9ONPQUIC
agreed that we can share. The only --

THE COURT: Excuse me. We've covered that ground.

The government is going to give you everything except that
which the government redacts, with the possibility there may
not be any redactions. You're getting it for your eyes only.

MS. SHROFF: I'm sorry -—-

THE COURT: And I want to stress, only for your eyes.

MS. SHROFF: Your Honor, I think I'm -- we're not on
the same page. I'm talking about -- I'm not talking about the
ex parte letter at all, or anything that's in that ex parte
letter. I'm simply saying in light of the developments from
yesterday's conversation, I'm simply asking the government to
state on this record what has happened and what they think is
properly shared with the public. That is all I ask.

THE COURT: The government -—-

MS. HOULE: I think I understand -—-—

THE COURT: The government does not -- excuse me. The
government, I'm not imposing that obligation on the government
at this time. The government will, as I ordered, give you
information subject to redaction tomorrow, but it will be for
your eyes only, and Ms. Chung's, subject to whatever motions or
objections you make under seal. That is the order. Do you
understand that, Ms. Shroff?

MS. SHROFF: Yes, your Honor. But I'm talking about
something totally different.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 22 of 33 1
K9ONPQUIC

THE COURT: What are you talking about?

MS. SHROFF: I'm talking about the government's -—-
what it is that the government thinks is appropriate as of now,
11:27, for us to share with our clients, and what it is, as of
today, we can share with the public. I think Ms. Houle can
answer that. That is all I'm asking for.

MS. HOULE: Your Honor, I think I understand
Ms. Shroff's question to be, essentially, what is it -- what
relief does the government seek. And it was narrow, and it was
simply that the confidential source's name not be used at
today's conference.

MS. SHROFF: Right. So could the government tell the
Court why we are here vis-a-vis the confidential source; so
that neither Ms. Chung nor I violate any rules?

MS. HOULE: Well, I think that we are here today to
discuss the status of your client's case.

MS. SHROFF: And?

How does that relate to the conversation about the
confidential source?

MS. HOULE: The confidential -—-

THE COURT: I see no further -—- I see no further
purpose in this. I will make rulings with regard to the
confidential source the same way that I indicated before.

MS. SHROFF: Your Honor, the government has said that
they do not plan to add any defendants to this indictment. Is

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 23 of 33 22
K9ONPQUIC

the confidential source also not going to be added to this
indictment? Am I proceeding to trial just with Mr. Orsini, or
with Mr. Orsini and the confidential source?

THE COURT: You don't have to answer that, Ms. Houle,
if you don't wish to.

MS. HOULE: I don't have an answer to that question
yet, your Honor. At this point, we do not —-

THE COURT: All right. You don't have to -—-

MS. HOULE: -- expect that anyone would proceed to
trial other than Mr. Orsini on that indictment.

THE COURT: And you don't have the answer. You've
told me before that it was your plan to go to trial on this
indictment mentioning only as defendant Orsini Quintero.

MS. HOULE: That's correct, your Honor.

THE COURT: Okay. That's the answer, Ms. Shroff.

All right. Can we move forward now? Yes?

MS. SHROFF: I've noted my objections that the
government should be required to tell us what was said by the
confidential source.

THE COURT: Anything further now, Ms. Chung?

MS. CHUNG: No, your Honor. And I would just
emphasize, I think that continuing to confer with the
government is going to be productive. I'm sure the Court has
no problem with that. I'm just learning, for example, that
this may be an issue that goes away in a short time, and so

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 24 of 33 23
KONPQUIC

things like that are very interesting and helpful.

THE COURT: I encourage the conversations.
Okay. Has discovery been completed, Ms. Houle?
MS. HOULE: Your Honor, since the last conference, we

have produced additional materials and information relating to
the confidential source.

At this point, we don't have any additional materials
to produce. It is possible that we will collect additional
materials in the near term and will produce those as necessary.

THE COURT: It's hard for me to understand why your
production is not complete.

MS. HOULE: What I mean to say, your Honor, is that we
could collect additional information regarding the confidential
source. We don't have any additional information to produce at
this time.

THE COURT: It's hard for me to understand why that
information was not already collected.

MS. CHUNG: Your Honor, it's Ms. Chung. If I may, I
just don't want to not say this and have it be a problem later.
There are certain follow-up questions that we've had for the
government. As I think the Court is aware, we've had an
ongoing process.

My client's sentencing has now been put off multiple
times, including for the reasons that discovery is being
completed. So again, we will continue to confer with the

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 25 of 33 24
K9ONPQUIC

government, but I don't want to leave a misimpression that
we're done getting everything that we wanted to follow up with
from the government.

THE COURT: I'm functioning on that basis, Ms. Chung.
I'm telling Ms. Houle that I find it hard to understand why all
relevant information has not been collected and produced,
subject to whatever withholdings the government considers
appropriate, subject to my ruling on that.

MS. HOULE: Understood, your Honor.

THE COURT: Well, I'd like to have a date by which you
say "I'm finished."

MS. HOULE: Again, your Honor, given the developing
situation with the confidential source, I don't want to rule
out the possibility that additional information could be
collected in the next two weeks. I think after that time, we
should know whether or not there are any other materials.

THE COURT: I'll give you 30 days. Whatever is going
to be produced will be produced in those 30 days. After that,
there may be repercussions if there have been no productions.

MS. HOULE: Understood, your Honor.

THE COURT: Okay?

So 30 days from today is when, Brigitte?

THE DEPUTY CLERK: The 23rd. That would be
October 23rd.

THE COURT: What day of the week is it?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 26 of 33 25
K9ONPQUIC

THE DEPUTY CLERK: A Friday.

THE COURT: Okay. That's the cutoff date, Ms. Houle,
October 23rd.

MS. HOULE: Understood.

THE COURT: Now, we had a motion schedule agreed to,
and it's passed. Do we want to make another motion schedule?

Furthermore, Ms. Shroff, you were going to identify
any motions that you planned to make. Do you want —-

MS. SHROFF: I can no longer --

THE COURT: I'm not going to hold you to that now
because of the dynamic, and maybe you can't answer anything in
this vein until you have further information. But I need to
schedule motions before we have a trial. I know, Ms. Shroff,
that you want an early trial date, and I understand that it's
my obligation to deliver as early a trial date as I can, given
the circumstances of this Court.

MS. SHROFF: Your Honor, if the government has 30 more
days -- and I note that this discovery that they're talking
about, they have continuously produced over a month -—- over 16
months. The last adjournment they sought, I specifically noted
to the government lawyer that I was only consenting to it if he
actually noted in his letter that it was because of their late
discovery production. Instead of -—-

THE COURT: Ms. Shroff, excuse me. We are where we
are. The cutoff is 30 days from now.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 27 of 33 26
K9ONPQUIC

MS. SHROFF: What --

THE COURT: The cutoff is 30 days from now.

MS. SHROFF: Right.

THE COURT: After that, motions will be appropriate.
I'm calling upon you to give me a motion schedule. You don't
have to do it this minute.

MS. SHROFF: I can't --

THE COURT: You don't have to do it this minute, but
I'd like to have it. You should consult with the government,
and deliver a joint proposal for a motion schedule.

MS. SHROFF: Yes, your Honor. But the Court said you
would give me an opportunity to note my objection, and that is
my objection, that the government continues to produce rule 16
discovery instead of coming forward and saying they're late in
their production. They classify it as discovery material or
information, which it's not. It's clearly rule 16 discovery.

I appreciate you've given them 30 days, but once I
have all of the discovery done in the next 30 days, two weeks
after that, I will be in a position to confer with them and
then I will write an inform the Court, but I note here that —-

THE COURT: That's acceptable.

MS. SHROFF: Thank you, your Honor.

THE COURT: So you will write to me within, say, 45
days, giving me a joint proposed motion schedule and
identifying the motions that you will be making. Some may be

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 28 of 33 27
KONPQUIC
under seal, some may be public. Is that satisfactory?

MS. HOULE: Your Honor?

THE COURT: Ms. Shroff, is that satisfactory?

MS. SHROFF: Yes, your Honor.

THE COURT: Ms. Chung, you're not involved in this,
right?

MS. CHUNG: Your Honor, I did want to raise something
about the schedule that your Honor just laid out for the
remaining discovery. I don't think this is a problem, but I've
been discussing with Ms. Houle and Mr. Adelsberg a faster
timetable to try to wrap things up for Mr. Mones, who is
otherwise prepared to go forward with sentencing.

And so I'm sure that -- you know, we'll just keep
working forward. Again, we'll keep conferring, but our hope
was that we could keep sentencing now, you know, in the very
near future.

THE COURT: When you are ready to sentence, I'll be
ready to sentence.

MS. CHUNG: I know, your Honor. Thank you.

THE COURT: All right. Ms. Houle, is the procedure I
laid out satisfactory?

MS. HOULE: Yes. Thank you, your Honor.

THE COURT: Okay. When should be our next date for
meeting? Should it be before you make your motions or after?
Ms. Houle?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 29 of 33 28
K9ONPQUIC

MS. HOULE: We defer to Ms. Shroff on what she would
prefer.

THE COURT: Ms. Shroff? Ms. Shroff?

MS. SHROFF: I'm sorry, your Honor. Could you ask me
again? I could not hear you.

THE COURT: Yes. I want to plan our next meeting, and
I asked should it be before the motions or after? For example,
the discovery cutoff is 30 days from now. I can meet you a few
days after that.

MS. SHROFF: That would be fine, your Honor. Thank

you.
THE COURT: Would you like that?
MS. SHROFF: Yes, please.
THE COURT: Bridgitte, could you set a meeting date,
please?

THE DEPUTY CLERK: How many days after October 23rd?
You said just after that?

THE COURT: Say seven, seven to ten days. Seven would
be a Friday. I think this is --

THE DEPUTY CLERK: We can't do it on Friday.

THE COURT: We can do it on Monday, Tuesday or
Wednesday.

THE DEPUTY CLERK: We can't do Tuesday. He's in MCC.
October 28th at 11:00, and that time is subject to change. So
it will either be at 9:00 or 11:00 -- in between 9:00 and

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 30 of 33 29
K9ONPQUIC
Lis 0.

THE COURT: October 28th?

THE DEPUTY CLERK: Correct, but it can be, depending
on whether ——

THE COURT: Between 9:00 and 11:00, depending on --

THE DEPUTY CLERK: On if it's a video or phone.

THE COURT: When the circuits are free.

THE DEPUTY CLERK: Right.

THE COURT: Okay. Now would be appropriate to make a
motion to exclude time, Ms. Houle.

MS. HOULE: Thank you, your Honor. The government
would move to exclude time —-

THE COURT: Excuse me. Maybe I'm being hasty. Is
there anything else that you wish to bring up, Ms. Houle?

MS. HOULE: No, your Honor. Thank you.

THE COURT: Is there anything else you want to bring
up, Ms. Shroff?

MS. SHROFF: No, your Honor. I'm assuming that, as is
the Court's practice, to the extent any of the disclosures
prompt me to make a bail application for Mr. Orsini, who has
been in custody now for 16 months, the Court will entertain it.

THE COURT: You understand, Ms. Shroff, from prior
experiences that I rule that bail applications can be made at
any time, even successively, and I will respond promptly to any
application.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 31 of 33 30
K9ONPQUIC

MS. SHROFF: I really appreciate you saying that, your
Honor. I said that so that my client could hear because MCC
didn't give me a call this morning before our proceeding, and I
just wanted him to know that that was on the table. So lI
really appreciate you saying that. Thank you.

THE COURT: That is always on the table. I am firmly
in mind that we are dealing with a person who has a presumption
of innocence attached to him, and the detention is the
exception, not the rule. So if the exception is not
appropriate, a bail application is certainly appropriate.

Okay. Anything else, Ms. Chung?

MS. CHUNG: Your Honor, there -- I hesitate to
lengthen this call, but there is -- it relates to an answer
Ms. Houle gave earlier, which is that there is a defendant who
has not pled, who is a co-defendant in this case and is in
custody. I will take up with her a topic we've discussed in
the past, which is whether or not -—- he's not on this call.

His lawyer is not on this call.

I will take up with her a subject we discussed in the
past, which is whether or not we should be expecting discovery
based on information that that person is providing because that
would -- that could potentially be another whole discovery
process.

THE COURT: And a motion.

MS. CHUNG: Thank you, your Honor.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 32 of 33 31
K9ONPQUIC

THE COURT: Ms. Houle, I do not want to have a late
decision that the case against Mr. Quintero can't go ahead
until you amend the indictment to include anybody else. We're
marching towards trial, and I will not delay trial.

If you want to include anyone else by a superseding
indictment, you must do so promptly. You've told me that you
plan not to do that. That's fine, but if it's done, it must be
done promptly or it will not be allowed. Do you understand me?

MS. HOULE: We fully understand your Honor's point and
instruction.

THE COURT: And if there's discovery owed in some
fashion, it can be made the subject of a motion. But at this
point, it seems to me that that person is a witness,
potentially a witness, not a defendant, and to be treated under
the Giglio and Brady rules rather than rule 16. But I could be
wrong.

All right. Motion to exclude time?

MS. HOULE: Thank you, your Honor. The government
moves to exclude time through October 28th to allow the
defendant to review discovery and to allow for continuing
discussions between the government and defense counsel
regarding potential pretrial resolution of this matter, as well
as to allow defense counsel to contemplate pretrial motions.

THE COURT: Are there objections? Hearing none, so
ordered.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

el

12

13

14

15

16

Ae]

18

19

20

21

22

23

24

25

 

 

Case 1:19-cr-00144-AKH Document 122-1 Filed 10/21/20 Page 33 of 33 32
K9ONPQUIC

Okay. Do we have anything else? I think we're
finished.

MS. HOULE: Thank you, your Honor.

THE COURT: Okay. And you will be delivering to
chambers any information. If you want to do it tomorrow,
tomorrow is okay too. I said deliver to chambers. It can be
done electronically.

MS. HOULE: Thank you, your Honor. We'll do it
promptly.

THE COURT: Okay. Thank you, all. Good bye.

(Adjourned)

SOUTHERN DISTRICT REPORTERS, P.C.

(212) 805-0300

 
